Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
DETAILED ACTION



1. This application is in condition for allowance except for the presence of claims 30, 32-35 directed to  non-elected invention of group II without traverse.  Accordingly, claims  30, 32-35  have  been cancelled.


2.  Claims  20, 23-29  are pending and allowed.


EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.


In the Claims:

4.  Claims 30,   32-35 have been canceled.




REASONS FOR ALLOWANCE


5. The following is an Examiner's Statement of Reasons for Allowance: 

The  previous  rejection of  record, mailed on 09/08/20 is hereby withdrawn in view of: 


(i) Applicant’s amendment to the claims  filed 02/24/2021;

(ii) The Examiner’s Amendment set forth supra;


(iii) Declaration filed under 37 CFR1.132 by Dr. Wood on 02/24/2021  Said   declaration  stated  that “ Together with the co-inventors, we are the first to discover and demonstrate that an exogenous protein, such as an exogenous recombinant antibody, which is not membrane bound could be loaded into an exosome. Furthermore, we are the first to discover and demonstrate that exogenous recombinant therapeutic monoclonal antibodies could be loaded into exosomes to deliver therapeutic antibodies to a recipient cell. The exogenous proteins, and more specifically exogenous therapeutic recombinant antibodies are loaded into an already produced exosome. The subject patent application is the first example of exogenous loading to load soluble, freely available antibodies which are not attached or associated with the exosome membrane.” 

Dr. Wood further stated that “ Prior to our discovery described in the subject patent application, all previous protein loading was endogenous, i.e. the protein is loaded through the natural mechanisms of the cell when the exosome forms within the cell. This endogenous loading requires (as shown by the prior art) that the protein be either in the membrane or very closely associated to the membrane of the exosome, otherwise there is no way to enable the desired protein to be actively loaded into the exosome. Transmembrane proteins are immunogenic because the part of the protein expressed on the surface is available to the immune system.”

Dr. Wood further stated that “ At the priority date, the skilled artisan would not have thought that loading an exogenous soluble protein, moreover a recombinant exogenous antibody, was possible. As explained at page 1, lines 11-12 of the subject patent application, it is stated that therapeutic antibodies were typically administered in naked form, that is, without any aid to delivery'. There was no general suggestion at the priority date of providing exogenously loaded proteins in a delivery system, and certainly no suggestion at all that exogenous recombinant monoclonal antibodies could be loaded inside exosomes and such loaded exosomes used to deliver antibody therapeutics.  We were the first to discover that proteins and more specifically monoclonal antibodies can be loaded into already produced exosomes so that immunogenicity of the exosome and the cargo could be controlled”. 

Dr. Wood further stated that  “ I can confirm that although electroporation may have been a known method for introducing nucleic acids into exosomes (based on the Seow reference), it would not have been routine to translate this to the loading of antibodies into exosomes. This is because nucleic acids have extremely different properties, including molecular weight, hydrodynamic radius, charge, isoelectric point, stability, and solubility when compared to antibodies. These many different physical properties of antibodies would have been well known to the skilled person and thus the skilled person would not have realized that the technique of loading small nucleic acids could be applied to loading a much larger, differently charged protein cargos such as antibodies.








7.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/ 272-0840  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Kolker can be reached on 571/ 272-3181.  

The fax number for the organization where this application or proceeding is assigned is 571-273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644